per curiam:
El 2 de julio de 2003, el Procurador General de Puerto Rico presentó una querella contra la licenciada Gladys Fernández de Ruiz,!1) en la cual le formularon cua-tro cargos por alegadas violaciones a la fe pública notarial y a los Cánones 8, 18, 35 y 38 del Código de Ética Profesio-nal, 4 L.P.R.A. Ap. IX, respectivamente. Específicamente, en la querellada se le imputó haber autorizado, como nota-rio, una escritura sobre pagaré al portador, o a su orden, constituyendo una hipoteca sobre un inmueble, a sabien-das de que el documento era simulado y con el propósito de defraudar a un acreedor de su cliente, Carmen M. Abreu Rolón.(2)
*666De igual forma, se le imputó haber estado presente y haber participado en reuniones donde se llegaron a unos acuerdos que no se cumplieron —los cuales consistían en no gravar ni enajenar un inmueble propiedad de Abreu Rolón— induciendo a error a la otra parte para beneficio de su cliente.
Oportunamente, Fernández de Ruiz presentó la corres-pondiente contestación a la querella. En ésta negó la vera-cidad de todos los cargos imputados y, a su vez, solicitó la celebración de una vista evidenciaría, y que se declara “sin lugar” la querella.
En virtud de lo anterior, designamos a la Leda. Ygrí Rivera de Martínez, ex Juez del Tribunal de Circuito de Apelaciones, como Comisionada Especial para que reci-biera la prueba que presentaran las partes y rindiera un informe a este Tribunal con las determinaciones de hechos que entendiera procedentes. En cumplimiento con nuestra encomienda, el 30 de septiembre de 2005 la Comisionado Especial rindió su informe.
HH
Del informe mencionado surge el trasfondo fáctico que exponemos a continuación. El 16 de octubre de 1985, Antonio Gómez Torres, su esposa Ignacia Zaragoza y la Socie-dad Legal de Gananciales compuesta por ambos —repre-sentados por el Ledo. Samuel Gracia Gracia— presentaron ante el Tribunal de Primera Instancia, Sala Superior de Guayama, una demanda en cobro de dinero contra su so-brino Mario Gómez Carrasquillo y su entonces esposa, Carmen Abreu Rolón.(3)
Luego de varios trámites e incidentes procesales, las partes presentaron una moción para que el foro primario emitiera una sentencia por estipulación de las partes. A través del referido acuerdo, el matrimonio demandado —representado por el Ledo. José R. Cancio Vigas— se com-*667prometía a satisfacer solidariamente la suma de $57,000, incluyendo el interés al 7.5% anual. De este modo, acorda-ron realizar pagos mensuales de $985.54 hasta saldar la aludida cantidad adeudada a Gómez Torres.
De igual forma, el referido matrimonio pactó que antes de disponer de sus bienes inmuebles se lo notificarían a Gómez Torres, incluyendo cualquier adjudicación que se hi-ciera en concepto de liquidación de la Sociedad Legal de Gananciales constituida entre ambosj4) Conforme a lo anterior, el 21 de diciembre de 1988 el tribunal de instancia emitió sentencia en la que aprobó el acuerdo.
Posteriormente, el 29 de noviembre de 1990, el referido foro decretó el divorcio de Gómez Carrasquillo y Abreu Rolón. Durante este procedimiento, la pareja estipuló todo lo relativo a sus bienes y obligaciones. En el caso de divor-cio como en el proceso de liquidación y división de la Socie-dad Legal de Gananciales, Abreu Rolón estuvo represen-tada por Fernández de Ruiz.
El 30 de julio de 1991, el matrimonio otorgó una escri-tura sobre Partición y Adjudicación de Bienes Gananciales ante el Ledo. Luis F. Camacho. Vale la pena destacar que antes del aludido otorgamiento —y en cumplimiento con lo acordado como parte del proceso de divorcio— el licenciado Camacho le envió por fax a Fernández de Ruiz el proyecto de escritura para su lectura y aprobación. Específica-mente, la referida escritura desglosaba todos los bienes y las deudas de la disuelta Sociedad Legal de Gananciales. En lo aquí pertinente, en la lista de las deudas se encon-traba la que tenía la pareja con Gómez Torres, la cual en ese momento ya estaba reducida a $40,000.
Como parte de la liquidación, Carrasquillo Gómez reci-bió un inmueble localizado en Cidra y, a su vez, asumió todas las deudas de la extinta Sociedad Legal de Ganan-ciales, relevando a Abreu Rolón de responder por cualquier *668deuda relacionada con la disuelta sociedad. Por su parte, Abreu Rolón recibió la casa en la que la pareja residía, ubicada en el barrio Guavate, en Cayey. Es preciso señalar que, aunque registralmente surgía que el matrimonio ha-bía gravado la referida propiedad mediante una hipoteca en garantía de un pagaré al portador o a la orden por $74,000, la realidad extrarregistral era que la propiedad estaba libre de cargas y gravámenes, ya que al momento de liquidar la sociedad, esa deuda había sido saldada.(5)
Ahora bien, a pesar de lo acordado en el caso de cobro de dinero, el matrimonio nunca notificó a Gómez Torres sobre la adjudicación de los bienes en el procedimiento de divorcio. Transcurrido un tiempo —aun cuando efectuó va-rios pagos— el 28 de septiembre de 1991 Carrasquillo Gó-mez dejó de efectuar los pagos mensuales acordados.
En virtud de lo anterior, el licenciado Gracia Gracia, siendo amigo de Fernández de Ruiz, al enterarse de que ésta había representado a Abreu Rolón en el caso de divor-cio, se comunicó con ella en varias ocasiones para infor-marle sobre la existencia de la deuda ganancial de su cliente y Carrasquillo Gómez. Así pues, insistiendo en sus gestiones de cobro contra Abreu Rolón, el 15 de octubre de 1990 el licenciado Gracia Gracia le envió una carta a Fer-nández de Ruiz para solicitarle que se comunicara con Abreu Rolón, debido a que “[e]ntre los bienes gananciales exist [ía] una casa en la cual [vivía su] cliente y lamentaría mucho tener que embargar la misma”. Véase el Informe de la Comisionada Especial, págs. 16-17.
Asimismo, el 25 de abril de 1991, el licenciado Gracia Gracia le cursó una segunda carta a Fernández de Ruiz para recordarle que había ido a su oficina donde le comu-nicó el problema con el cobro de la aludida deuda y que, *669antes de solicitar la ejecución, estimaba necesario que ésta se comunicara con Abreu Rolón para ver en qué forma po-dían resolver el asunto. Nuevamente, mediante una ter-cera carta de 5 de junio de 1995, el licenciado Gracia Gra-cia volvió a mencionarle que era su deseo buscar un arreglo antes de ejecutar la sentencia.!6)
Así las cosas, el licenciado Gracia Gracia comenzó a no-tificarle a Fernández de Ruiz las mociones postsentencia que presentaba en el caso sobre cobro de dinero. En lo aquí pertinente, el 14 de agosto de 1992 presentó una moción, según la Regla 51.4 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, y también notificó mediante copia al apartado postal de la licenciada Fernández de Ruiz. En dicha moción, además de indicarse una exposición de los detalles de la sentencia en el caso de cobro de dinero, se alegó que el matrimonio incumplió con la estipulación debido a que se divorciaron y liquidaron la Sociedad Legal de Gananciales sin notificar a Gómez Torres y, además, porque no habían hecho más pa-gos, adeudando todavía la suma de $25,458.58.
En virtud de la referida moción, el foro primario expidió una orden de citación para que tanto Abreu Rolón como su ex esposo Gómez Carrasquillo comparecieran a las oficinas del licenciado Gracia Gracia. En cumplimiento con lo orde-nado, el 26 de octubre de 1992 Abreu Rolón compareció a la oficina del referido abogado, donde le entregó copia de la antes mencionada escritura de partición y liquidación para demostrar que Carrasquillo Gómez había asumido todas las deudas gananciales. En ese momento, por primera vez, Gómez Torres se enteró de la existencia de la aludida escritura.
Nuevamente, buscando un acuerdo que evitara la ejecu-ción de la sentencia, el licenciado Gracia Gracia insistió con la licenciada Fernández de Ruiz y logró acordar una reunión entre las partes. Esta se efectuó en la oficina de la *670querellada, estando presentes el licenciado Gracia Gracia, la querellada, Gómez Torres y Abreu Rolón.
En el entretanto, el 20 de abril de 1993 Abreu Rolón —mediante escritura otorgada ante Fernández de Ruiz— canceló el pagaré de $74,000 que tenía en su posesión desde el procedimiento de divorcio. De igual forma, el 28 de septiembre de 1993, Abreu Rolón otorgó también ante Fer-nández de Ruiz un pagaré al portador o a su orden por $150,000, constituyendo una hipoteca en garantía de su pago sobre su propiedad en el barrio Guavate, en Cayey, la cual había recibido en la liquidación de la Sociedad Legal de Gananciales. Específicamente, Abreu Rolón realizó esta transacción con el objetivo de “protegerse de sus acreedores”.(7) Por tal razón, el referido pagaré nunca fue negociado. Yale la pena señalar que Fernández de Ruiz no instruyó a Abreu Rolón a que realizara el otorgamiento; ello no obstante, en ningún momento orientó legalmente a su cliente sobre las consecuencias de otorgar una escritura en posible fraude de acreedores.
Así las cosas, el 4 de octubre de 1993, Gómez Torres presentó ante el foro primario una solicitud de ejecución de sentencia para satisfacer el balance adeudado de la senten-cia del caso de cobro de dinero, en específico desde el 28 de septiembre de 1991.(8) En la referida moción se expuso nuevamente que existía la aludida deuda y se indicaron los detalles de la estipulación, a saber, que la deuda era soli-daria y que tanto Abreu Rolón como Gómez Carrasquillo tenían que notificarle a Gómez Torres cualquier disposi-ción de sus bienes inmuebles. Esta moción también fue no-tificada a Fernández de Ruiz. Posteriormente, el 13 de oc-tubre de 1993, el tribunal de instancia declaró “con lugar” la moción y ordenó que se procediera a vender en subasta pública la propiedad perteneciente a Abreu Rolón en el barrio Guavate, en Cayey.
*671Teniendo ya la orden para vender en subasta pública la propiedad, el licenciado Gracia Gracia promovió una se-gunda reunión para darle otra oportunidad a Abreu Rolón. La referida reunión también se efectuó en la oficina de Fernández de Ruiz. En dicha reunión la querellada y su cliente no le informaron al licenciado Gracia Gracia sobre el otorgamiento del referido pagaré.
Así las cosas, en noviembre de 1994, ya que Abreu Rolón no pagaba, Gómez Torres le requirió su expediente al licen-ciado Gracia Gracia y, a su vez, contrató los servicios del Ledo. Carlos Palmer Ramos para que continuara con el proceso de ejecución. Con ese propósito, el licenciado Palmer Ramos acudió al Registro de la Propiedad y allí se enteró que la propiedad de Abreu Rolón había quedado gravada mediante hipoteca en garantía de un pagaré de $150,000. Por tal razón, éste le explicó a Gómez Torres que iba a ser difícil lograr su objetivo de cobrar la deuda. Asi-mismo, el 4 de enero de 1995, Gómez Torres se enteró que el 8 de noviembre de 1994 Abreu Rolón había cancelado el antes mencionado pagaré de $150,000 y, ese mismo día, había vendido su propiedad.
En virtud de lo anterior, el 26 de septiembre de 1995 Gómez Torres y su esposa Ignacia Zaragoza presentaron ante el Tribunal de Primera Instancia, Sala Superior de Guayama, una demanda sobre Incumplimiento de Con-trato, Daños y Perjuicios y Nulidad de Actuaciones, contra Carrasquillo Gómez, Abreu Rolón, Fernández de Ruiz, su esposo y la Sociedad Legal de Gananciales compuesta por ambos, y Dioclesiano Delgado Rivera, que fue el comprador de la aludida propiedad. (9)
En la referida demanda se alegó, en síntesis, que el traspaso de la referida propiedad constituyó un fraude de acreedores, siendo nula dicha transacción; que de haber actuado de buena fe Abreu Rolón y Fernández de Ruiz en *672las negociaciones y los convenios realizados con la parte demandante, ésta hubiera podido embargar el inmueble de Abreu Rolón y cobrar la suma adeudada; que fue engañada de forma dolosa por la parte demandada, quienes actuaron en mutuo acuerdo y concierto para defraudar a la parte demandante en sus acreencias; que la escritura del pagaré se otorgó con el deliberado propósito de defraudar a la parte demandante y evitar el embargo del inmueble men-cionado; que el codemandado Gómez Carrasquillo res-ponde solidariamente por la deuda, pero se desconoce de bienes de éste que estén libres de cargas y gravámenes para poder cobrar el balance pendiente de la referida sen-tencia, y que se desconoce de bienes que estén inscritos a favor de Abreu Rolón.
Luego de varios trámites e incidentes procesales, el 26 de mayo de 1998, durante la celebración de un vista, Abreu Rolón y Gómez Torres llegaron a un acuerdo transaccional en corte abierta a través del cual ella se obligó a pagar al demandante $39,779.03 por la parte de la sentencia pen-diente de pago, más intereses a razón del 6% anual, me-diante pagos mensuales de $300. En virtud de lo anterior, el 11 de septiembre de 1998, el foro primario emitió una sentencia parcial para decretar el archivo de la acción contra Abreu Rolón.
Así las cosas, luego de que las partes desistieran de sus respectivas reclamaciones,(10) el juicio se circunscribió a la acción de daños y perjuicios contra la licenciada Fernández de Ruiz, su esposo y la Sociedad Legal de Gananciales com-puesta por ambos. Posteriormente, el 6 de marzo de 2001 el foro primario emitió una sentencia y dispuso finalmente del caso. El referido foro determinó que, en efecto, la licen-ciada Fernández de Ruiz había actuado ilícita, fraudu-lenta o dolosamente al autorizar una escritura de hipoteca *673de un pagaré al portador, autorizando la constitución de un gravamen hipotecario simulado. De esta forma, según se-ñaló el tribunal de instancia, impidió la eventual ejecución de la sentencia y, como secuela, hizo viable la venta del inmueble en fraude de acreedores. A su vez, determinó que la querellada, en su oficina y como representante legal de Abreu Rolón, participó activamente en el acuerdo que ésta reiteró de no gravar ni enajenar la propiedad sin previa notificación a Gómez Torres. No obstante lo anterior, resol-vió que no procedía la demanda porque Gómez Torres no había presentado prueba alguna para establecer cuáles ha-bían sido sus daños. Señaló que ya que no le correspondía hacer las determinaciones sobre la conducta antiética de los abogados, ordenó notificar una copia de la sentencia y, oportunamente, elevar una trascripción de la prueba ante este Tribunal, ante el cual se presentó una querella al respecto.
Informados de la sentencia emitida por el foro primario, el 11 de mayo de 2001 le concedimos un término de treinta días a Fernández de Ruiz para que expusiera lo que a bien tuviera sobre la determinación del referido foro a los efec-tos de que “la actuación de la Leda. Fernández impidió una eventual ejecución de la sentencia y, como secuela, viabi-lizó la venta del inmueble en fraude de acreedores”. Véase Informe de la Comisionada Especial, pág. 1.
En cumplimiento con nuestra orden, el 19 de junio de 2001 Fernández de Ruiz presentó un escrito titulado “Mo-ción en cumplimiento de resolución incorporando memo-rando de autoridades”. En éste alegó, en síntesis, que en-tendía que divulgar las escrituras otorgadas por su cliente hubiese violado los cánones de ética notarial, ya que el Pro-tocolo del abogado es confidencial, no puede ser difundido a terceros ni se puede entregar copia a persona alguna que no demuestre un interés legítimo en ésta; que fue la insis-tencia de que se levantaran fondos para cubrir la deuda lo que motivó en gran medida la constitución de la hipoteca; que la propiedad estuvo muchos años libre de gravámenes y el licenciado Gracia Gracia tuvo conocimiento de lo ante*674rior; que transcurridos cinco años nunca se solicitó la reno-vación de la sentencia conforme a lo requiere la Regla 51.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III; que, por el con-trario, se utilizó como subterfugio para presentar una nueva demanda bajo incumplimiento de contrato y daños e incluir nuevas partes como la licenciada Fernández de Ruiz, y que si alguien le debía deferencia al quejoso era su abogado el licenciado Gracia Gracia, quien no utilizó los procedimientos existentes en ley para asegurar el cobro de la deuda, a saber, no hizo una anotación preventiva de de-manda, de la sentencia ni del embargo.
Así las cosas, el 12 de marzo de 2002, a solicitud del Procurador General, le ordenamos a la Oficina de Inspec-ción de Notarías para que emitiera un nuevo informe, ya que no había tenido el beneficio de la sentencia en el caso judicial por incumplimiento. Conforme a las determinacio-nes de hechos y conclusiones de derecho del foro primario en el referido caso, en su nuevo informe la Oficina de Ins-pección de Notarías concluyó que la conducta de Fernán-dez de Ruiz constituía “una violación a los deberes que exigen la naturaleza de su función”. En vista de ello, reco-mendó que se continuara el procedimiento disciplinario que fue paralizado contra Fernández de Ruiz, que se refi-riera el asunto al Procurador General para la presentación de la querella y que se nombrara un comisionado para que recibiera la prueba y las defensas que Fernández de Ruiz había alegado a lo largo de todo este proceso.
Finalmente, el 1 de agosto de 2002, la Oficina de Inspec-ción de Notarías presentó una moción para someter docu-mentos adicionales e informe suplementario. Aquí señaló que al examinar la Certificación Registral de la Finca 7,325 —que fue la finca que le tocó a Abreu Rolón luego de la división de gananciales— encontró que el 14 de enero de 1994 fueron presentados por el esposo de Fernández de Ruiz cinco documentos en forma consecutiva en el Diario de Presentaciones 704. Los documentos fueron los siguien-tes: (1) certificación de cancelar embargo a favor de E.L.A. de 22 de octubre de 1993, (2) certificación para cancelar la *675anotación de embargo del Estado Libre Asociado (E.L.A.) de 22 de octubre de 1993, (3) cancelación de pagaré al por-tador de $74,000, (4) escritura de 20 de abril de 1993 ante Gladys Fernández de Ruiz sobre partición y adjudicación de bienes gananciales y (5) escritura de hipoteca en garan-tía de pagaré al portador Núm. 28 de 28 de septiembre de 1993 ante Gladys Fernández de Ruiz. Específicamente, la oficina obtuvo copia certificada de dichos asientos de pre-sentación y encontró que la persona que retiró los documen-tos luego de presentados fue la abogada querellada.

II

Como es sabido, los cánones del Código de Ética Profesional constituyen un compromiso constante con la sociedad puertorriqueña. Éstos “enuncian los deberes de respeto y profesionalismo que debe[n] caracterizar a todo jurista y letrado en el desempeño de su trabajo frente a sus clientes y colegas ante todo foro en que ejerza”. In re Clavell Ruiz, 131 D.P.R. 500, 508 (1992). Específicamente, he-mos reiterado que los referidos cánones aplican al abogado incluso en su carácter de notario. In re González Vélez, 156 D.P.R. 580 (2002); In re Cardona Ubiñas, 156 D.P.R. 340 (2002); In re González Maldonado, 152 D.P.R. 871, 895 (2000). En virtud de lo anterior, es indispensable que el jurista en el desempeño de su gestión notarial cumpla con lo dispuesto en la ley, en los cánones del Código de Ética Profesional o en el contrato con las partes. Ello es así, ya que la inobservancia de estos deberes lo expone no sólo a una acción en daños por los perjuicios causados sino, a su vez, a las sanciones disciplinarias correspondientes. In re González Maldonado, ante; In re Albizu Merced, 136 D.P.R. 126, 131 (1994); In re Vélez, 103 D.P.R. 590 (1975).
En lo aquí pertinente, el Canon 8 del Código de Ética Profesional, 4 L.P.R.A. Ap. DC, recoge, en esencia, el deber de todo abogado de no permitir —en su relación profesional— que sus clientes incurran en conducta que resul-*676taría impropia si éste la llevara a cabo personalmente. Véanse: In re Clavell Ruiz, ante, pág. 509; In re Díaz Ruiz, 149 D.P.R. 756, 760 (1999); In re Rodríguez Feliciano, 165 D.P.R. 565 (2005). Esta prohibición es de tal importancia que el aludido canon establece que cuando un cliente per-siste en incurrir en tales actos indebidos el abogado debe terminar con él sus relaciones profesionales.
Por otra parte, el Canon 18 de Código Ética Profesional, 4 L.P.R.A. Ap. IX, impone a los miembros de la clase togada la obligación de desempeñar la profesión cabal y responsablemente, particularmente con respecto a la tramitación de los asuntos que se le han encomendado. In re Roídos Matos, 161 D.P.R. 373 (2004). A tales efectos, “es deber del abogado defender los intereses del cliente diligentemente, desplegando en cada caso su más profundo saber y habilidad y actuando en aquella forma que la profesión jurídica en general estime adecuada y responsable”. In re Alonso Santiago, 165 D.P.R. 555, 563 (2005). Véanse, además: In re Roídos Matos, ante; In re Flores Ayffán, 150 D.P.R. 907, 913 (2000); In re Vela Colón, 144 D.P.R. 581, 585 (1997); In re Rivera Maldonado, 143 D.P.R. 877, 879-880 (1997); In re Maduro Classen, 137 D.P.R. 426, 430-431 (1994); In re Vélez Valentín, 124 D.P.R. 403, 408 (1989).
En vista de ello, este Tribunal ha señalado que los abogados tienen el deber “de defender diligentemente los intereses de su cliente con un trato profesional caracterizado por la mayor capacidad, lealtad, responsabilidad, efectividad y la más completa honradez”. In re Alonso Santiago, ante, pág. 564. Véanse, además: In re Flores Ayffán, ante, pág. 913; In re Vélez Valentín, ante, pág. 408.(11) *677Ahora bien, hemos advertido que, aun cuando este pre-cepto le impone taxativamente a los abogados la obligación de defender los intereses del cliente, esto no significa que puedan recurrir a violar las leyes o a cometer engaños para sostener su causa. Véanse: In re Vélez Barlucea, 152 D.P.R. 298, 306 (2000); In re Díaz Ortiz, 150 D.P.R. 418, 426-427 (2000).(12)
A su vez, hemos establecido que, a pesar de que el mencionado canon dispone que el abogado tiene que rendir una labor idónea de competencia y diligencia con relación a los asuntos de su cliente, estas exigencias se extienden a las funciones del jurista como notario. Véanse: In re González Vélez, ante; In re Cardona Ubiñas, ante; In re González Maldonado, ante; In re Martínez Ramírez, 142 D.P.R. 329, 340-341 (1997). Conforme a lo anterior, el notario debe, “con relación a los documentos que se otorgan ante él, ser diligente y desplegar en cada caso su más profundo saber y habilidad”. In re Albizu Merced, ante, págs. 131-132.
Ello es así, ya que en nuestro ordenamiento jurídico el notario no es un “ ‘simple observador del negocio jurídico que ante él se realiza limitando su actuación a cerciorarse de la identidad de partes y autenticidad de las firmas’ ”. In re Del Río Rivera y Otero Fernández, 118 D.P.R. 339, 347 (1987), citando a In re Meléndez Pérez, 104 D.P.R. 770, 774-775 (1976). De este modo, hemos expresado que la función del notario, por ser pública y no privada, trasciende a la de ser un autómata legalizador de firmas, y penetra al campo de legalidad de la transacción concreta ante él.
En virtud de lo anterior, el notario no puede “ ‘limita [r] su intervención rutinaria a leer o dar a leer el *678documento a los otorgantes y asegurarse de la identidad de sus personas y firmas, en un ritual aséptico pero vacío de la inteligencia y comprensión de los firmantes’ In re Del Río Rivera y Otero Fernández, ante, pág. 348, citando a In re Cando Sifre, 106 D.P.R. 386, 397 (1977). Todo lo contrario. El notario está obligado —como parte de su de-ber de información— a darle a los otorgantes “las informa-ciones, aclaraciones y advertencias necesarias de suerte para que comprendan el sentido, así como los efectos y con-secuencias, del negocio, y se den cuenta de los riesgos que corren en celebrarlo”. (Énfasis suprimido.) Chévere v. Cátala, 115 D.P.R. 432, 438 (1984), citando a D. Winfried Králid, El deber de informar del notario, 22 (Vol. II) Anales de la Academia Matritense del Notariado 11 (1982). Ello en virtud de que “[l]a fe pública notarial tiene como base la voluntad ilustrada de los contratantes; no puede ser fruto de la ignorancia y la obscuridad”. In re Díaz Ruiz, ante, pág. 759, citando a In re Meléndez Pérez, ante, pág. 775.
Por su parte, el Canon 35 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, impone a los abogados “un deber de sinceridad y honradez ante los tribunales, frente a sus representados y al relacionarse con sus compañeros de profesión”. In re Martínez, Odell I, 148 D.P.R. 49, 53 (1999). Véase, además, In re Soto Colón, 155 D.P.R. 623 (2001). A tales efectos, el referido canon establece, en lo aquí pertinente, que no es sincero ni honrado el utilizar medios que sean incompatibles con la verdad ni se debe inducir al juzgador a error mediante artificios o una falsa relación de los hechos o del derecho. In re Silvaglioni Collazo, 154 D.P.R. 533 (2001). Véase, además, In re Aguila López, 152 D.P.R. 49, 52-53 (2000).
Con respecto a las obligaciones consagradas en este canon, hemos expresado en innumerables ocasiones que constituyen “normas mínimas de conducta que sólo pretenden preservar el honor y la dignidad de la profesión”. In re Ortiz Martínez, 161 D.P.R. 572 (2004). Véanse: In re Collazo Sánchez, 159 D.P.R. 769 (2003); In re *679Montañez Miranda, 157 D.P.R. 275 (2002); In re Soto Colón, ante; In re Criado Vázquez, 155 D.P.R. 436 (2001). Por tal razón, el abogado no sólo debe observarlas durante un pleito, sino en toda faceta en la cual se desenvuelva. In re Soto Colón, ante; In re Collazo Sánchez, ante; In re Criado Vázquez, ante; In re Belk, Serapión, 148 D.P.R. 685, 691 (1999).
A esos efectos, hemos expresado que “[e]l compromiso de un abogado con la verdad debe ser siempre incondicional”. In re Montañez Miranda, ante, pág. 284. Véase In re Guzmán Esquilín, 146 D.P.R. 853, 859 (1998). Ello debido a que “[m]ás que un ideal irrealizable, la verdad es atributo inseparable del ser abogado y, sin ésta, no podría la profesión jurídica justificar su existencia”. In re Montañez Miranda, ante, pág. 281. Véanse, también: In re Sepulveda Girón, 155 D.P.R. 345 (2001); In re Martínez, Odell II, 148 D.P.R. 636, 641 (1999).
Este Tribunal ha expresado, reiteradamente, que se infringe el deber impuesto por el Canon 35, ante, “con el simple hecho objetivo de faltar a la verdad, lo cual supone una conducta lesiva a las instituciones de justicia, independientemente de los motivos para la falsedad”. (Enfasis suprimido.)(13) In re Astado Caraballo, 149 D.P.R. 790, 799 (1999). Véase In re Belk, Serapión, ante. Es decir, para incurrir en esta falta, no es necesario que se haya faltado a la verdad deliberadamente o de mala fe, con la intención de defraudar o engañar, o que se haya producido un perjuicio a terceros. In re Astado Caraballo, ante; In re Ortiz Martníez, ante; In re Montañez Miranda, ante; In re Sepulveda Girón, ante; In re Martníez, Odell II, ante; In re Chaar Cacho, 123 D.P.R. 655 (1989); In re Rivera Arvelo y Ortiz Velázquez, 132 D.P.R. 840 (1993).
*680De otra parte, el Canon 38 del Código de Etica Profesional, ante, “extiende la obligación de los abogados de conducirse en forma digna y honrada, a su vida privada”.(14) In re Quiñones Ayala, 165 D.P.R. 138 (2005). Véanse: In re Soto Colón, ante; In re Silvaglioni Collazo, ante.
Todo ello debido a que “[l]a apariencia de conducta impropia puede resultar muy perniciosa al respecto de la ciudadanía por sus instituciones de justicia y por la confianza que los clientes depositan en sus abogados”. In re Ortiz Martínez, ante; In re Sepúlveda Girón, ante. A tales efectos, hemos señalado que como “[c]ada abogado es un espejo en que se refleja la imagen de la profesión, éstos deben actuar con el más escrupuloso sentido de responsabilidad que impone la función social que ejercen”. In re Quiñones Ayala, ante, pág. 533. Véanse: In re Silvaglioni Collazo, ante, pág. 541; In re Ortiz Brunet, 152 D.P.R. 542, 556 (2000), citando a In re Coll Pujols, 102 D.P.R. 313, 319 (1974).
h-i HH
Hemos expresado que este Tribunal no habrá de alterar las determinaciones de hechos del Comisionado Especial, salvo en aquellos casos donde se demuestre parcialidad, prejuicio o error manifiesto. In re Moreira Avillán, 147 D.P.R. 78, 86 (1991); In re Rivera Alvelo y Ortiz Velázquez, ante. En este caso, tras un examen sereno y minu-*681cioso del informe rendido por la Comisionada Especial y de la prueba que obra en el expediente, no encontramos razón por la cual debamos intervenir con sus determinaciones fácticas.
De entrada, es preciso señalar que aun cuando el tribunal de instancia en el caso de incumplimiento, determinó que Gómez Torres no logró probar que sufrió daño alguno como consecuencia de las actuaciones de la querellada, esto no significa que Fernández de Ruiz no haya incurrido en violaciones éticas. Por el contrario, un examen de los he-chos demuestra que sus actuaciones, en efecto, constituyen violaciones tanto a la fe pública notarial como a los Cáno-nes 8, 18, 35 y 38 del Código de Ética Profesional, ante, al no haber ejercido su profesión con sinceridad y honradez, autorizando el otorgamiento de un documento simulado con el objetivo de proteger a su cliente de sus acreedores.
No hay duda que —conforme a las exigencias del men-cionado Canon 18— el abogado tiene la obligación de des-empeñar la profesión diligentemente, incluso en su función notarial. No obstante lo anterior, repetimos que esto no equivale a que el notario pueda llevar a cabo cualquier acto que considere conveniente para sostener las causas de su cliente. Así, pues, un notario no puede adelantar los inte-reses de su cliente realizando actos fraudulentos y engañosos.
En específico, mediante el otorgamiento del pagaré de $150,000, Abreu Rolón admitió que lo que deseaba era pro-teger su propiedad de sus acreedores. Esto, además, quedó evidenciado por el hecho de que el aludido pagaré nunca fue negociado y que el mismo día que se canceló se vendió la propiedad que gravaba. Ciertamente a través de su con-ducta, la querellada promovió que Abreu Rolón lograra el objetivo que se había propuesto. Es decir, mediante sus actuaciones Fernández de Ruiz sirvió de instrumento para que su cliente intentara escapar de su responsabilidad para con Gómez Torres.
Surge del expediente que al momento del otorgamiento la querellada conocía de la situación económica precaria *682que estaba atravesando Abreu Rolón, quien era una mujer divorciada con tres hijos menores, uno o dos de ellos estu-diantes universitarios. Asimismo, tenía conocimiento de que el padre de los menores, Gómez Carrasquillo, no es-taba proveyendo para su sostén. Sin lugar a dudas lo anterior es una situación lamentable. Sin embargo, tales cir-cunstancias no pueden servir de base para que un notario viole los cánones del Código de Ética Profesional, convir-tiéndose en un mero instrumento de sus clientes. No im-porta por lo que esté atravesando un cliente, el notario nunca puede olvidar que representa a la fe pública y no a ese cliente en particular. In re Díaz Ruiz, ante, pág. 759.
Ciertamente la querellada, queriendo ayudar a Abreu Rolón, incumplió con la obligación incondicional que tiene todo abogado con la verdad al otorgar un documento simulado que únicamente tenía el fin de preservar la propiedad en el patrimonio de su cliente. Como hemos señalado, “[l]o simulado, sinónimo de falso y fingido, en esencia es contrario a la verdad; virtud que constituye el ideal más alto al cual debe aspirar en nuestra comunidad que se rige al amparo del imperio de la ley”. In re Vélez, ante, pág. 598.
Como hemos señalado, el notario no es un espectador silente que se limita a estar presente irreflexivamente en la ejecución del negocio jurídico que ante él se realiza. Éste tiene la obligación de velar por que todo lo autorizado, bajo su mano revestida por la fe pública, cumpla con lo reque-rido por la ley. In re González Maldonado, 152 D.P.R. 871, 926 (2000). Esto cobra mayor importancia cuando el nego-cio autorizado trasciende más allá de los otorgantes.
Conforme a lo anterior, Fernández de Ruiz tenía el de-ber de ilustrar y aconsejar a Abreu Rolón sobre el negocio que iba a llevar a cabo; teniendo conocimiento de que el fin último de Abreu Rolón para realizar el otorgamiento era protegerse de sus acreedores, ésta nunca orientó a su cliente sobre la naturaleza fraudulenta de la transacción que estaba realizando.
Por otro lado, resalta el hecho de que Fernández *683de Ruiz indique que, al momento de autorizar la referida escritura, se había olvidado de la existencia de la deuda con Gómez Torres. A tales efectos testificó que “[e]n ese momento, le puedo decir con toda honestidad, que ni recor-daba la existencia de esa deuda”. Como hemos reiterado, “los jueces no debemos, después de todo, ser tan inocentes como para creer declaraciones que nadie más creería”. Pueblo v. Luciano Arroyo, 83 D.P.R. 573, 582 (1961). No hay duda de que, al momento del otorgamiento, la querellada tenía conocimiento no sólo de la existencia de la referida deuda sino, además, de la estipulación en el caso de cobro que establecía que cuando Abreu Rolón fuera a disponer de sus bienes tenía que notificárselo a Gómez Torres.
Si bien es cierto que la querellada no representó a Abreu Rolón en el caso de cobro de dinero no hay duda de que conocía los detalles de la estipulación del caso; ello en vir-tud de que representó a Abreu Rolón en el pleito de divor-cio y en la posterior partición y adjudicación de los bienes gananciales. Durante el procedimiento, ésta leyó y aprobó la escritura de liquidación de los haberes gananciales otor-gada ante el notario Luis F. Camacho, donde específica-mente, entre la lista de deudas, se incluyó la deuda de $40,000 existente para con Gómez Torres. Asimismo, el li-cenciado Gracia Gracia le envió copia de las mociones post-sentencia en el caso de cobro de dinero, donde se expusie-ron los detalles no sólo de la deuda, sino de la estipulación. Ciertamente la querellada incurrió en conducta que repre-senta un pobre juicio profesional y serias faltas en la tra-mitación de su labor notarial. Asimismo, demuestra ausen-cia del cuidado y el celo profesional que requiere la práctica notarial.
Por lo anteriormente expuesto, resolvemos que la licen-ciada Fernández de Ruiz incumplió con los deberes que emanan de los Cánones 8, 18, 35 y 38, ante, y, a su vez, violó la fe pública notarial. Tomando en consideración como atenuantes que: (1) la querellada lleva más de tres décadas ejerciendo la profesión; (2) ésta es la primera vez que incu-rre en una falta ética; (3) goza de una buena reputación en *684su comunidad y en el ámbito profesional; (4) no llevó a cabo sus actuaciones para lucro personal, y (5) Gómez Torres logró cobrar su acreencia, consideramos procedente limitar la acción disciplinaria a una suspensión por el término de un (1) mes del ejercicio de la abogacía y, naturalmente, de la notaría en nuestra jurisdicción, apercibiéndola contra futuras infracciones éticas, en relación con las cuales sere-mos más severos.

Se dictará sentencia de conformidad.


(1) La licenciada Fernández de Ruiz fue admitida por este Tribunal al ejercicio de la abogacía el 21 de mayo de 1968 y al ejercicio del notariado el 10 de febrero de 1969.


(2) Los procedimientos disciplinarios en el caso de epígrafe comenzaron el 6 de noviembre de 1995 con la presentación de una queja ante este Tribunal por parte de Antonio Gómez Torres contra la licenciada Fernández de Ruiz, por alegadamente no haberle informado sobre: (1) la adjudicación de la liquidación de la Sociedad Legal de Gananciales de Abreu Rolón, y (2) la autorización del otorgamiento de una escritura de hipoteca en garantía de un pagaré, aun cuando la abogada tenía conocimiento de una deuda ganancial existente como consecuencia de un caso de cobro de dinero, en el cual se emitió una sentencia que era final y firme. A los fines de evaluar la queja presentada, referimos este asunto a la Oficina de Inspección de Notarías.
En cumplimiento con la referida orden, el 10 de octubre de 1996 la Oficina de Inspección de Notarías nos sometió su informe, en el cual indicó que las mismas controversias estaban planteadas en un caso civil ante el Tribunal de Primera Ins-tancia, Sala Superior de Guayama, caso Núm. EAC-95-326. En virtud de lo anterior —y ya que consideraban que la queja planteaba una controversia de hechos y credi-bilidad que ameritaba oír testigos y aquilatar los testimonios— dicha oficina reco-mendó que se refiriera el asunto al Procurador General para que diera seguimiento a las incidencias y resultados del aludido pleito civil presentado contra la licenciada Fernández de Ruiz y tomara la acción que procediera. Examinado el referido in-forme, el 25 de octubre de 1996 suspendimos los procedimientos disciplinarios hasta que terminara el caso civil sobre el mismo asunto.
Posteriormente —finalizado el caso y luego de que la Oficina de Inspección de Notarías sometiera un informe complementario— este Tribunal le ordenó al Procu-rador General, mediante Resolución de 17 de enero de 2003, que procediera a formu-lar la correspondiente querella disciplinaria.


(3) Caso Civil Núm. CS85-1740.


(4) Asimismo, acordaron que, en caso de que el matrimonio dejara de realizar los pagos mensuales durante más de dos plazos corridos, Gómez Torres podría acelerar el balance que se adeudara y solicitar la correspondiente ejecución de sentencia.


(5) Esto quedó evidenciado por el hecho de que, en el desglose de las deudas en la referida escritura de partición y liquidación, nada se mencionó sobre esta deuda. A su vez, no hay duda de que lo anterior era un hecho conocido por la pareja, ya que como parte del procedimiento de divorcio el foro primario ordenó que Carrasquillo Gómez le entregara a Abreu Rolón el aludido pagaré de $74,000. No obstante lo anterior, como mencionamos posteriormente, Abreu Rolón no canceló ese gravamen hasta 1993.


(6) La licenciada Fernández de Ruiz señaló que no recibió las carta; sin embargo, éstas fueron enviadas al Apartado 426, en Caguas, dirección de Fernández de Ruiz por más de treinta años.


(7) Lo anterior surge de la transcripción de la deposición de Abreu Rolón de 16 de diciembre de 1998, página 15, líneas 17-20.


(8) La deuda en ese momento ya estaba reducida a $25,458.58, más el interés legal a razón de 7.50% anual desde el 28 de septiembre de 1991.


(9) El referido caso tenía el Núm. EAC-95-326. Asimismo, en virtud de lo acon-tecido, Gómez Torres presentó la queja que dio comienzo a los procedimientos disci-plinarios ante este Tribunal.


(10) Durante los eventos procesales, la licenciada Fernández de Ruiz instó una demanda de tercero contra el licenciado Gracia Gracia quien, a su vez, contestó con una reconvención. Posteriormente, ambos desistieron de sus respectivas reclamaciones. De igual forma, Gómez Torres desistió de su reclamación contra Ca-rrasquillo Gómez y Delgado Rivera.


(11) El Canon 18 del Código de Ética Profesional establece, en lo aquí pertinente, que:
“Será impropio de un abogado asumir una representación profesional cuando está consciente de que no puede rendir una labor idónea competente y que no puede preparase adecuadamente sin que ello apareje gastos o demoras irrazonables a su cliente o a la administración de la justicia.
“Es deber del abogado defender los intereses del cliente diligentemente, desple-gando en cada caso su más profundo saber y habilidad y actuando en aquella forma *677que la profesión jurídica en general estima adecuada y responsable”. 4 L.P.R.A. Ap. IX.


(12) Este Tribunal ha establecido que “la indiferencia, desidia, despreocupación, inacción y displicencia de parte de un abogado, como patrón de conducta en relación con asuntos encomendados por algunos clientes” constituye una violación a este canon. In. re Flores Ayffán, 150 D.P.R. 907, 913 (2000); In re Rivera Maldonado, 143 D.P.R. 877, 879 (1997).


(13) Hemos señalado, además, que “se infringe este deber deontológico con el hecho objetivo de faltar a la verdad en funciones propias de un abogado o cuando, actuando como ciudadano común, se pretende realizar actos o negocios de trascen-dencia jurídica”. In re Sepulveda, Casiano, 155 D.P.R. 193, 216 (2001), citando a In re Martínez, Odell II, ante, pág. 642.


(14) El Canon 38 del Código de Ética Profesional, establece, en lo aquí pertinente que:
“El abogado deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión, aunque el así hacerlo conlleve sacrificios persona-les y debe evitar hasta la apariencia de conducta profesional impropia. En su con-ducta como funcionario del tribunal, deberá interesarse en hacer su propia y cabal aportación hacia la consecución de una mejor administración de la justicia. Tal par-ticipación conlleva necesariamente asumir posiciones que puedan resultarle perso-nalmente desagradables pero que redundan en beneficio de la profesión ....
“Por razón de la confianza en él depositada como miembro de la ilustre profesión legal, todo abogado, tanto en su vida privada como en el desempeño de su profesión, debe conducirse en forma digna y honorable ....”4 L.P.R.A. Ap. IX.